DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of a flight device, comprising: an acquisition part configured to acquire a flight plan of the flight device; and a flight control part configured to change the flight plan, during a flight along a flight route according to the flight plan, to circumvent a high-density area having a density of avoided objects equal to or above a threshold density in a first area located forward and downward from a position of the flight device. The acquiring and configuring limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “a flight device.”  That is, other than reciting “a flight device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a flight device” language, the claim encompasses a user acquiring a flight plan and configuring a flight plan. The mere nominal recitation of a flight device does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “a flight device” that performs the acquiring and configuring steps. The steps are recited at a high level of generality and merely automates the acquiring and configuring steps, therefore acting as a generic computer to perform the abstract idea. The flight device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a generic computer (a flight device or a flight management device).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5,7, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong (US20180068567A1).
Regarding claim 1, Gong teaches a flight device comprising: an acquisition part configured to acquire a flight plan of the flight device (see Paragraph 0129 wherein the flight regulation module may receive the flight plans and may approve or reject the flight plans);
and a flight control part configured to change the flight plan, during a flight along a flight route according to the flight plan, to circumvent a high-density area having a density of avoided objects equal to or above a threshold density in a first area located forward and downward from a position of the flight device (see Paragraph 0129 wherein the flight regulation module may receive the flight plans and may approve or reject the flight plans. The flight regulation module may reject the flight plans if they are in contradiction to a set of flight regulations for the UAV. The flight regulation module may suggest modifications to the flight plans that may put them in compliance with the set of flight regulations. The flight regulation module may generate or suggest a set of flight plans for the UAV that may comply with the set of flight regulations; see also Paragraph 0284 wherein authentication may be required when there is a higher population density, and may not be required when there is a lower population density. Authentication may be required when population density exceeds a population density threshold; see also Paragraph 0285 wherein the UAV may be restricted in accordance with a set of flight regulations during normal operation, and may have an additional set of flight regulations imposed if the UAV is not authenticated. In some embodiments, the UAV operation may be restricted in accordance with a set of flight regulations regardless of whether the UAV is authenticated or not, but the set of flight regulations may call for different rules based on when the UAV is authenticated or not; see also Paragraph 0347 wherein the environmental conditions may include an environmental complexity of the environment. The environmental complexity may be indicative of obstacles and/or potential safety hazards within the environment. An environmental complexity factor can be used to represent the extent to which an environment is occupied by obstacles. The environmental complexity factor may be a quantitative or qualitative measure. In some embodiments, the environmental complexity factor may be determined based on one or more of: the number of obstacles, the volume or percentage of space occupied by obstacles, the volume or percentage of space within a certain proximity to the UAV occupied by obstacles, the volume or percentage of space unobstructed by obstacles, the volume or percentage of space within a certain proximity to the UAV unobstructed by obstacles, the proximity of obstacles to the UAV, the obstacle density (e.g., number of obstacles per unit space), the types of obstacles (e.g., stationary or mobile), the spatial disposition of obstacles (e.g., position, orientation), the motion of obstacles (e.g., velocity, acceleration), and so on).  
Regarding claim 2, Gong teaches the flight device according to claim 1, further comprising a determination part configured to determine the density of avoided objects in the first area (see Paragraph 0284 wherein a UAV may be able to determine (e.g., with the aid of a GPS and a map) that it is located in a city or in the suburbs, and an authentication may not be necessary if it is in the suburbs. Thus, authentication may be required when there is a higher population density, and may not be required when there is a lower population density. Authentication may be required when population density exceeds a population density threshold; see also Paragraph 0099 wherein some sensors may generate absolute measurement data that is provided in terms of a global coordinate system (e.g., position data provided by a GPS sensor, attitude data provided by a compass or magnetometer), while other sensors may generate relative measurement data that is provided in terms of a local coordinate system (e.g., relative angular velocity provided by a gyroscope; relative translational acceleration provided by an accelerometer; relative attitude information provided by a vision sensor; relative distance information provided by an ultrasonic sensor, lidar, or time-of-flight camera). The sensors onboard or off board the UAV may collect information such as location of the UAV, location of other objects, orientation of the UAV, or environmental information. A single sensor may be able to collect a complete set of information in an environment or a group of sensors may work together to collect a complete set of information in an environment. Sensors may be used for mapping of a location, navigation between locations, detection of obstacles, or detection of a target).  
Regarding claim 3, Gong teaches the flight device according to claim 1, further comprising a determination part configured to determine the density of avoided objects in the first area (see Paragraph 0284 wherein a UAV may be able to determine (e.g., with the aid of a GPS and a map) that it is located in a city or in the suburbs, and an authentication may not be necessary if it is in the suburbs. Thus, authentication may be required when there is a higher population density, and may not be required when there is a lower population density. Authentication may be required when population density exceeds a population density threshold; see also Paragraph 0099 wherein some sensors may generate absolute measurement data that is provided in terms of a global coordinate system (e.g., position data provided by a GPS sensor, attitude data provided by a compass or magnetometer), while other sensors may generate relative measurement data that is provided in terms of a local coordinate system (e.g., relative angular velocity provided by a gyroscope; relative translational acceleration provided by an accelerometer; relative attitude information provided by a vision sensor; relative distance information provided by an ultrasonic sensor, lidar, or time-of-flight camera). The sensors onboard or off board the UAV may collect information such as location of the UAV, location of other objects, orientation of the UAV, or environmental information. A single sensor may be able to collect a complete set of information in an environment or a group of sensors may work together to collect a complete set of information in an environment. Sensors may be used for mapping of a location, navigation between locations, detection of obstacles, or detection of a target).  
see Paragraph 0896 wherein for example, a first UAV 3210a may broadcast out a first geo-fencing radius (e.g., RA). Optionally, a second UAV 3210 b may broadcast out a second geo-fencing radius (e.g., RB). When a second UAV receives the radius from the first UAV, it may calculate the distance d between the first UAV and the second UAV. If said distance d is smaller than RA or smaller than RB, then the second UAV may conduct course correction or on-site hover, meanwhile, it may inform the first UAV of a possibility of collision. In that case, the first UAV may conduct course correction or on-site hover).  
Regarding claim 5, Gong teaches the flight device according to claim 4, wherein when the density of avoided objects in the first area is changed to be less than the threshold density while the flight device stops in a hovering state, the flight control part is configured to control the flight device to fly over the first area (see Paragraph 0897 wherein similarly, in the process of flight, the second UAV may simultaneously broadcast out the second geo-fencing radius (e.g., RB). When the first UAV receives the radius from the second UAV, it may calculate the distance d between the first UAV and the second UAV. If said distance d is smaller than RA or smaller than RB, then the first UAV may conduct course correction or on-site hover, meanwhile, it may inform the second UAV of a possibility of collision. In that case, the second UAV may conduct course correction or on-site hover. When both UAVs broadcast the information, both UAVs may detect the possibility of collision and provide a course correction. In some instances, one of the UAVs may continue on its course while the other UAV takes evasive action to avoid a possible collision. In other instances, both UAVs may take some form of evasive action to avoid possible collision; see also Paragraph 0284 wherein depending on whether authentication is passed, a flight response measure may or may not be taken...Authentication may be required when there is a higher population density, and may not be required when there is a lower population density; see also Paragraph 0769 wherein this may hold true when the UAV is flying a predetermined path, semi-predetermined path, or real-time path. For instance, when a UAV is flying a predetermined path, and the predetermined path traverses the region, the same determination may be made whether to remain with the predetermined path or change paths. When a UAV is flying a semi-predetermined path toward the destination, and the most direct path or trajectory of the path traverses the region, the same determination may be made whether to remain on the direct path/path along the trajectory, or to change paths. When a UAV is flying in accordance with real-time manual instructions from a user, and the user is guiding the UAV toward a region, the same determination may be made whether to follow the user commands and allow the user to guide the UAV into the region, or whether to take over control and change paths).  
Regarding claim 7, Gong teaches the flight device according to claim 1, wherein when the flight device is flying at a first flight altitude equal to or above a reference value, the flight control part is configured to decrease the threshold density to be lower than a threshold density set to the flight device flying at a second flight altitude less than the reference value (see Paragraph 0347 for instance, an environment having a relatively high obstacle density would be associated with a high environmental complexity factor (e.g., indoor environment, urban environment), whereas an environment having a relatively low obstacle density would be associated with a low environmental complexity factor (e.g., high altitude environment). As another example, an environment in which a large percentage of space is occupied by obstacles would have a higher complexity, whereas an environment having a large percentage of unobstructed space would have a lower complexity; see also Paragraph 0759 wherein a UAV (e.g., UAV B 4210 b) may be heading toward a destination 4220. If the UAV were to head along the most direct path (e.g., PATH B), the UAV may enter a region within the boundaries of a geo-fencing device (e.g., GF4 4230 d). The restriction within the region may pertain to a factor other than presence of the UAV. For example, the restriction may be an altitude floor. The UAV may be required to fly above a particular altitude. If the UAV is able to attain the altitude, the UAV may be permitted to travel along PATH B to the destination. However, if the UAV is unable to attain the altitude, or if reaching the altitude would cause a greater deviation to the UAV flight path than going around the region (e.g., along PATH C), then the UAV may be instructed to travel around the region (e.g., along PATH C). In another example, the restriction may be operation of a payload (e.g., capturing of images)).  
Regarding claim 10, Gong teaches the flight management device according to claim 9, further comprising a flight-plan generation part configured to generate a flight plan for the flight device to pass through another place than the registered congested place (see Paragraph 0129 wherein the flight regulation module may suggest modifications to the flight plans that may put them in compliance with the set of flight regulations. The flight regulation module may generate or suggest a set of flight plans for the UAV that may comply with the set of flight regulations).  
Regarding claim 11, Gong teaches the flight management device according to claim 9, further comprising a flight-plan generation part configured to generate a flight plan for the flight device to pass through an other place than the registered congested place (see Paragraph 0129 wherein the flight regulation module may suggest modifications to the flight plans that may put them in compliance with the set of flight regulations. The flight regulation module may generate or suggest a set of flight plans for the UAV that may comply with the set of flight regulations).  
Regarding claim 12, see the references used for claim 1.
Regarding claim 13, Gong teaches a non-transient computer-readable storage medium having a program causing a computer to implement the flight method according to claim 12 (see Paragraph 0112 wherein the device comprises one or more memory storage units which may include non-transitory computer readable medium which may store code, logic or instructions for performing one or more steps described elsewhere herein. The device may include one or more processors that may individually or collectively execute one or more steps in accordance with the code, logic, or instructions of the non-transitory computer readable medium as described herein).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Euteneuer (US 20140249738 A1).
Regarding claim 6, Gong teaches the flight device according to claim 1, but fails to explicitly teach wherein when the flight control part has repeatedly changed the flight plan a predetermined 
However, Euteneuer teaches wherein when the flight control part has repeatedly changed the flight plan a predetermined number of times in a predetermined period, the flight control part is configured to request a flight management device to provide other flight plan different from the flight plan (see Paragraph 0099 wherein embodiments may limit the time between updates of selecting a modified flight path (e.g., changing of the turn left/right decision). For example, changes to a newly determined preferred modified flight path would be limited to once every 10 seconds. Any suitable limitation duration may be employed in the various embodiments).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control and authentication system, as taught by Gong, using the modification of flight paths in a period of time functionality, as taught by Euteneuer, for the purpose of automatically emulating right-of-way rules using electronic systems in a fashion that more closely emulates the good judgment that would be exhibited by a crew onboard a manned aircraft (see Paragraph 0007 of Euteneuer).
Regarding claim 8, Gong teaches the flight device according to claim 1, further comprising a detection part configured to detect an obstacle on the flight route, wherein when the flight control part has changed the flight route to circumvent the obstacle detected by the detection part (see Paragraph 0759 wherein depending on the restriction within the region, the UAV may be able to follow an original path or direction, or may be routed around the region. The UAV may be routed around the region if the UAV is unable to comply with the restriction while within the region, or if it is more undesirable for the UAV to comply with the restriction than be routed around the region; see also Paragraph 0347 wherein In some embodiments, the environmental complexity factor may be determined based on one or more of: the number of obstacles, the volume or percentage of space occupied by obstacles, the volume or percentage of space within a certain proximity to the UAV occupied by obstacles, the volume or percentage of space unobstructed by obstacles, the volume or percentage of space within a certain proximity to the UAV unobstructed by obstacles, the proximity of obstacles to the UAV, the obstacle density (e.g., number of obstacles per unit space), the types of obstacles (e.g., stationary or mobile), the spatial disposition of obstacles (e.g., position, orientation), the motion of obstacles (e.g., velocity, acceleration), and so on) but fails to explicitly teach a predetermined number of times in a predetermined period, the flight control part is configured to request a flight management device to provide other flight plan having a different flight route.
However, Euteneuer teaches a predetermined number of times in a predetermined period, the flight control part is configured to request a flight management device to provide other flight plan having a different flight route (see Paragraph 0099 wherein embodiments may limit the time between updates of selecting a modified flight path (e.g., changing of the turn left/right decision). For example, changes to a newly determined preferred modified flight path would be limited to once every 10 seconds. Any suitable limitation duration may be employed in the various embodiments).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control and authentication system, as taught by Gong, using the modification of flight paths in a period of time functionality, as taught by Euteneuer, for the purpose of automatically emulating right-of-way rules using electronic systems in a fashion that more closely emulates the good judgment that would be exhibited by a crew onboard a manned aircraft (see Paragraph 0007 of Euteneuer).
Regarding claim 9, Gong teaches a flight management device configured to manage a plurality of flight devices, wherein the plurality of flight devices are each configured to change a flight plan to circumvent a high-density area having a density of avoided objects equal to or above a threshold density in a first area located forward and downward from a flight position when flying along a flight route set see Paragraph 0129 wherein the flight regulation module may receive the flight plans and may approve or reject the flight plans. The flight regulation module may reject the flight plans if they are in contradiction to a set of flight regulations for the UAV. The flight regulation module may suggest modifications to the flight plans that may put them in compliance with the set of flight regulations. The flight regulation module may generate or suggest a set of flight plans for the UAV that may comply with the set of flight regulations; see also Paragraph 0284 wherein authentication may be required when there is a higher population density, and may not be required when there is a lower population density. Authentication may be required when population density exceeds a population density threshold; see also Paragraph 0285 wherein the UAV may be restricted in accordance with a set of flight regulations during normal operation, and may have an additional set of flight regulations imposed if the UAV is not authenticated. In some embodiments, the UAV operation may be restricted in accordance with a set of flight regulations regardless of whether the UAV is authenticated or not, but the set of flight regulations may call for different rules based on when the UAV is authenticated or not; see also Paragraph 0347 wherein the environmental conditions may include an environmental complexity of the environment. The environmental complexity may be indicative of obstacles and/or potential safety hazards within the environment. An environmental complexity factor can be used to represent the extent to which an environment is occupied by obstacles. The environmental complexity factor may be a quantitative or qualitative measure. In some embodiments, the environmental complexity factor may be determined based on one or more of: the number of obstacles, the volume or percentage of space occupied by obstacles, the volume or percentage of space within a certain proximity to the UAV occupied by obstacles, the volume or percentage of space unobstructed by obstacles, the volume or percentage of space within a certain proximity to the UAV unobstructed by obstacles, the proximity of obstacles to the UAV, the obstacle density (e.g., number of obstacles per unit space), the types of obstacles (e.g., stationary or mobile), the spatial disposition of obstacles (e.g., position, orientation), the motion of obstacles (e.g., velocity, acceleration), and so on), 
and wherein the high-density area is registered as a congested place when each of the plurality of flight devices has changed the flight plan to circumvent the high-density area (see Paragraph 0284 wherein authentication may be required when population density exceeds a population density threshold...Authentication (corresponds to registration) may be required when the environmental complexity (e.g., higher number or density of surrounding objects) exceeds a threshold value. Other types of factors, such as geography, time, and any other factor described elsewhere herein may be considered in determining whether authentication is required) but fails to explicitly teaches a predetermined number of times or more in a predetermined period.
However, Euteneuer teaches a predetermined number of times or more in a predetermined period (see Paragraph 0099 wherein embodiments may limit the time between updates of selecting a modified flight path (e.g., changing of the turn left/right decision). For example, changes to a newly determined preferred modified flight path would be limited to once every 10 seconds. Any suitable limitation duration may be employed in the various embodiments).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control and authentication system, as taught by Gong, using the modification of flight paths in a period of time functionality, as taught by Euteneuer, for the purpose of automatically emulating right-of-way rules using electronic systems in a fashion that more closely emulates the good judgment that would be exhibited by a crew onboard a manned aircraft (see Paragraph 0007 of Euteneuer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sridhar (US8290696) teaches methods for evaluating and implementing air traffic management tools and approaches for managing and avoiding an air traffic incident before the incident occurs. A first system receives parameters for flight plan configurations (e.g., initial fuel carried, flight route, flight route segments followed, flight altitude for a given flight route segment, aircraft velocity for each flight route segment, flight route ascent rate, flight route descent route, flight departure site, flight departure time, flight arrival time, flight destination site and/or alternate flight destination site), flight plan schedule, expected weather along each flight route segment, aircraft specifics, airspace (altitude) bounds for each flight route segment, navigational aids available. The invention provides flight plan routing and direct routing or wind optimal routing, using great circle navigation and spherical Earth geometry. The invention provides for aircraft dynamics effects, such as wind effects at each altitude, altitude changes, airspeed changes and aircraft turns to provide predictions of aircraft trajectory (and, optionally, aircraft fuel use). A second system provides several aviation applications using the first system. Several classes of potential incidents are analyzed and averted, by appropriate change en route of one or more parameters in the flight plan configuration, as provided by a conflict detection and resolution module and/or traffic flow management modules. These applications include conflict 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665   

/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665